STATE OF NORTH CAROLINA                            IN THE COURT OF GENERAL JURISDICTION
COUNTY OF ROBESON                                          SUPERIOR COURT DIVISION
                                  FIL17-*D                 Civil Case No.: 20 CVS 2757

KELLEY MCGLONE,                pin tell/   -5 P I): 3b
                              fi CEPEC .;     •,
        Plaintiff,

vs.                                                 )          AFFIDAVIT OF SERVICE
                                                    )
OUTBACK STEAKHOUSE OF                               )
FLORIDA, LLC,                                       )
                                                    )
        Defendant.                                  )
                                                    )



       Michael J. Levine, attorney for Plaintiff, being first duly sworn, deposes and says:

       1.       That he is an attorney for the Plaintiff in this action.

       2.       That the Defendant is subject to service of process in accordance with the North

Carolina Rules of Civil Procedure.

       3.       That on October 20, 2020, a Summons and Complaint were deposited in the

United States Post Office for mailing by certified mail, return receipt requested addressed to the

Defendant, Outback Steakhouse of Florida, LLC, do Corporate Creations Network Inc., 157

Brixham Hill Ave., Ste. 300, Charlotte, NC 28227.

       4.       That said Summons and Complaint were in fact, received by Defendant, Outback

Steakhouse of Florida, LLC, do Corporate Creations Network, Inc., on or about October 24,

2020 at 12:57 p.m., as evidenced by the attached certified receipt and the United States Postal

Service Track & Confirm Shipment History indicating delivery to Defendant (See Exhibit A).

       5.       That on October 20, 2020, a Summons and Complaint were deposited in the

United States Post Office for mailing by certified mail, return receipt requested addressed to the

                                                                                    EXHIBIT
                                                     1
                                                                                          4
            Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 1 of 10
Defendant, Outback Steakhouse of Florida, LLC, 2202 N. West Short Blvd., 5th Floor, Tampa,

FL 33607.

       6.     That said Summons and Complaint were in fact, received by Defendant, Outback

Steakhouse of Florida, LLC, on or about October 26, 2020 at 2:28 p.m., as evidenced by the

attached certified receipt and the United States Postal Service Track & Confirm Shipment

History indicating delivery to Defendant (See Exhibit B).

       7.     That service of the Civil Summons and Complaint on the Defendant was made

pursuant to Rule 4 of the North Carolina Rules of Civil Procedure.



This the 3rd day of November, 2020.


                                            LEVINE LAW GROUP, P.A.
                                            Attorney for Plaintiff



                                     By:
                                              icha J. L
                                                        ma State    No.: 23836
                                            Post Office Box 3308
                                            Mooresville, NC 28117
                                            Telephone: (704) 660-1770
                                            Facsimile: (704) 660-1775

Sworn to and subscribed before me
This the .' 4 day of November, 2020.

   !/"-A •
NOTARY PUB
My Commission Expires:      Wal 2., LI-




         Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 2 of 10
                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing Affidavit of Service was served upon
Defendant by depositing a copy of the same in an official depository of the United States postal
service in a First Class, postage paid envelope addressed to:

       Outback Steakhouse of Florida, LLC
       c/o Corporate Creations Network, Inc.
       15720 Brixham Hill Ave., Ste. 300
       Charlotte, NC 28227

       Outback Steakhouse of Florida, LLC
       2202 N. West Blvd., 5th Floor
       Tampa, FL 33607

       This the 3 r` day of November, 2020.

                                             LEVINE LAW GROUP, P.A.



                                      By:
                                               IC ael J.          sq.
                                             ►      r o.: 2383
                                             Post Office Box 330
                                             Mooresville, NC 281 7
                                             Telephone: (704) 660-1770
                                             Facsimile: (704) 660-1775
                                             Attorneys for Plaintiff




                                                3

         Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 3 of 10
                                                    RECEIVED
                                                      Novo 9 2078
                                                   Name:


Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 4 of 10
                                         U.S. Postal Service-
                                         CERTIFIED MAIL® RECEIPT
                                         Domestic Mail Only
                      c0
                                        For delivery information, visit our website
                                                                                    at wwwusps.com

                      ru
                      r --
                                                    l r'F' 1 11,1
                                    Certified Mall Fee                                                                   E
                                    S
                      FU            Extra Services & Fees (check box, add fee
                                                                                 aS
                                     o Return Receipt (hardccpy)                          1-11
                      rR             ❑ Return Receipt (electronic)
                                     ❑ Certified Mail Restricted Delivery $                                     Postmark             1.1,1
                      O              0 Adult Signature Required                                                   Here
                                       Adult Signature Restricted Delivery $                     /,
                     O              Postage
                     rzO
                     fU         Total Postage and Fees
                     FU
                               S
                               Sent To          .,
                     rR                 ‘Ivi              ji l t- 4 /CA             •
                                                                                 e                    LCe_        N
                     O         Street and           or P6box Ni,.
                      -         <7,./ et.         le                                  k
                               City, State, ZIP+41
                                                                     A     44. / hi        sn<
                                     7 2.41          4,                Ave
                                    Form 3800, April 2015 PSN 7530-02.000-SW7
                                                                                        vu           AL, 'V
                                                                                      See Reverse for Instructions
                               PS
                                                                                          COMPLETE THIS SECTION ON DELIVERY
SENDER: 'OMPLETE THIS SECTION
                                                                                          A. Signatur
• Comple      ems 1, 2, and 3.                                                                                                                    0 Agent
• Print your name and address on the reverse                                              X                                                       0 Addressee
  so that we can return the card to you.                                                                                                     C. Date of Delivery
                                                                                          B. Received by (Printed Name)
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
1. Article Addressed to:                                                                  D. Is delivery address different from item 1? 0 Yes
                                                                                             If YES, enter delivery address below:      ID No
                                                    ihr,d--
   e(,/'jAck                   Ito,/ it•      of

                                                                       L -tic_
  C./6      ii,,r!d -Z              Gee; /7 0.1 j

 IT 7 ZC 13r,x A          al                  A . 3:Je                 C

    ( 14.   1.14c         Alt             Z    2-77


              iii Ell 1111 iii I
         9590 9402 5632 9308 0494 58
                                                                                      3. Service Type
                                                                                      0
                                                                                      0
                                                                                      0
                                                                                      0
                                                                                           Adult Signature
                                                                                           Adult Signature Restricted Delivery
                                                                                           Certified Mail®
                                                                                           Certified Mail Restricted Delivery
                                                                                                                                        0 Priority Mail Express®
                                                                                                                                        0 Registered Mail"'
                                                                                                                                        0 Registered Mail Restricted
                                                                                                                                          Delivery
                                                                                                                                        0 Return Receipt for
                                                                                                                                          Merchandise
                                                                                      0    Collect on Delivery
                                                                                      0    Collect on Delivery Restricted Delivery      0 Signature ConfirmationTM
2. Ark',            ITtnnefor from service label)                                                                                       0 Signature Confirmation
                                                                                                                                          Restricted Delivery
                 7019 2280 0001 2072 5482                                                                       ad Delivery

                                                                                                                                     Domestic Return Receipt
PS Form 3811, July 2015 PSN 7530-02-000-9053




                                                                                                                                                                       PLAINTIFF'S
                                                                                                                                                                         EXHIBIT

    Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 5 of 10
                                                                                                               FAQs >
USPS Tracking®

                                        Track Another Package




                                                                                                         Remove X
Tracking Number: 70192280000120725482

Your item was delivered to the front desk, reception area, or mail room at 12:57 pm on October 24,
2020 in CHARLOTTE, NC 28277.




     Delivered
October 24, 2020 at 12:57 pm                                                                                          a)
                                                                                                                      -n
Delivered, Front Desk/Reception/Mail Room                                                                             0_
                                                                                                                      0
CHARLOTTE, NC 28277                                                                                                   a)
                                                                                                                      cr
                                                                                                                      0
Get Updates \,/



  Text & Email Updates                                                                                          \./



  Tracking History


  October 24, 2020, 12:57 pm
  Delivered, Front Desk/Reception/Mail Room
  CHARLOTTE, NC 28277
  Your item was delivered to the front desk, reception area, or mail room at 12:57 pm on October 24, 2020 in
  CHARLOTTE, NC 28277.



  October 24, 2020
  In Transit to Next Facility



  October 21, 2020, 8:27 pm
  Departed USPS Regional Facility
  CHARLOTTE NC DISTRIBUTION CENTER
                  Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 6 of 10
October 20, 2020, 7:58 pm
Arrived at USPS Regional Facility
CHARLOTTE NC DISTRIBUTION CENTER




Product Information                                                               \/



                                       See Less "




                   Can't find what you're looking for?
             Go to our FAQs section to find answers to your tracking questions.


                                           FAQs
                                                                                       11
                                                                                       CD
                                                                                       CD
                                                                                       Q.
                                                                                       CT
                                                                                       a)
                                                                                       C)
                                                                                       A--




           Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 7 of 10
                                U.S. Postal Service"
                                CERTIFIED MAIL° RECEIPT
                                Domestic Mail Only
                  tr
                  .="           For delivery information, visit our website at www.usps.com".
                  LI)

                  ru        Certified Mail Fee
                  N                                                               0 FF/c.
                  D         S
                  vu        Extra Services & Fees (check box, adefee ae app      ierey
                             ❑ Return Receipt (hardeopy)
                  r-9        ❑ Return Receipt (electronic)            /
                   O         o Certified Mall Restricted Dolly
                             ❑ Adult Signature Required
                             ❑ Adult Signature Restricted Dell
                   O        Postage
                            S
                  ru        Total Postage and Fees
                  ru
                  cr Sent To
                  r-9                                   fie, A
                   O        Street andApt. No., or PbboxIlo.
                                  7-7    Z-          J-11 SA, p             if                 14,,
                            City, State, ZIP+46
                                         Li                    ' 1;   o7
                            PS Form 3800, April 2015 PSN 7530.02-000-9047                See Reverse for Instructions




 SENDER: COMPLETE THIS SECTION                                                   COMPLETE THIS SECTION ON DELIVERY

 • Complete items 1,-*2; arid 3. "                                               A. Signature
                                                                                                                                    ❑0 Agent
 • Print your name and address-NOlawreverse                                      X       s   t)(3'/O0/7,/
   so that we can return the ca 1, tb;you.                                                                                          0 Addressee
                                                                                 B. Receivegytineleytv                         C. Date of Delivery
 • Attach this card to the back of the mailpiece,
   or on the front if space permits.
 1. Article Addressed to:                                                        D. Is atmktry                    'tee' fh 0 Yes
                                                                                                       i iffmntS CIS
                                                                                    If YES, entel/efiNeryraWt.          ailiEll;o
                                                                                                    /0/_.
   OtAze k         2rl,A.d011ie of Flor.                       ,      4.6
                                                                                                            3,14.
  224       N3 WeS1- 5 -4 o,1-                Blvd
   . 5-44- Floes
    .1 - /ifip,       /71        3:;'6 0-7
                                                                              3. Service Type                             ❑ Priority Mail Express®
     111!!91°11
             1911,1101211H5,111211311011811°,141191,11611,111                 0 Adult Signature
                                                                              0 Adult Signature Restricted Delivery
                                                                              ❑ Certified Mail®
                                                                                                                          0 Registered MailTM
                                                                                                                          0 Registered Mail Restricted
                                                                                                                            Delivery
                                                                              0 Certified Mail Restricted Delivery        0 Return Receipt for
                                                                              ❑ Collect on Delivery                         Merchandise
                                                                              0 Collect on Delivery Restricted Delivery   0 Signature Confirmationrj
 2. Article Number (Transfer from service label)                                                                            Signature Confirmation
                                                                                                   Med Delivery             Restricted Delivery
                  7019            2280           0001         2072            5499

 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                           Domestic Return Receipt




                                                                PLAINTIFF'S
                                                                  EXHIBIT                                                                    1g

                                                              2    B
Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 8 of 10
                                                                                                          FAQs >
USPS Tracking®

                                        Track Another Package ÷




                                                                                                       Remove X
Tracking Number: 70192280000120725499

Your item was delivered to an individual at the address at 2:28 pm on October 26, 2020 in TAMPA, FL
33607.




& Delivered
October 26, 2020 at 2:28 pm                                                                                           -n
                                                                                                                      a)
                                                                                                                      cp
Delivered, Left with Individual                                                                                       a
TAMPA, FL 33607                                                                                                       fa)
                                                                                                                      cr
                                                                                                                      o-
Get Updates \/




   Text & Email Updates                                                                                         \,/



   Tracking History                                                                                             /\



   October 26, 2020, 2:28 pm
   Delivered, Left with Individual
   TAMPA, FL 33607
   Your item was delivered to an individual at the address at 2:28 pm on October 26, 2020 in TAMPA, FL 33607.



   October 26, 2020
   In Transit to Next Facility



   October 23, 2020, 9:47 pm
   Departed USPS Facility
   TAMPA, FL 33630

                   Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 9 of 10
October 22, 2020, 10:53 am
Arrived at USPS Facility
TAMPA, FL 33630



October 20, 2020, 8:37 pm
Departed USPS Regional Facility
CHARLOTTE NC DISTRIBUTION CENTER



October 20, 2020, 7:57 pm
Arrived at USPS Regional Facility
CHARLOTTE NC DISTRIBUTION CENTER




Product Information                                                                  N./



                                          See Less /\
                                                                                           -n
                                                                                           CD
                                                                                           CD


                                                                                           0



                      Can't find what you're looking for?
                Go to our FAQs section to find answers to your tracking questions.


                                              FAQs




            Case 7:20-cv-00225-FL Document 1-4 Filed 11/20/20 Page 10 of 10
